Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims.
Currently claims 1-20 are pending and claims 1, 3, 8, 11, 13, and 18 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 have the negative limitation amendment of “the fluid passes through said primary passage without the introduction of air into said primary fluid passage downstream of said pre-orifice.” The claim limitation is noted being different from the negative limitation in the originally filed specification being: “In operation, the spray tip 14 produces a dual spray pattern with a relatively large droplet size without the use of air induction; Moreover, because it employs a more direct flow path and does not use secondary 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Haruch (U.S. 5673859).
With respect to claim 1, Haruch discloses A spray tip (figure 1 and 3))comprising: a spray tip body (body 20) having a first portion (at 20) and an integrally formed second portion (dome end having 25), the first portion having a cylindrical configuration (cylinder 20), the second portion including a dome-shaped end wall (end wall at 22), the first and second portions of the spray tip body defining an internal primary fluid passage (flow passage within 20/22) having a longitudinal axis (axis of 20) between an inlet end (inlet end noted at 10) and a downstream end defined by the dome-shaped end wall (at 22); 
a flow control element arranged at the inlet end of the primary fluid passage (15 or that of 16), the flow control element including a pre-orifice (15/hole within 16) through which fluid can enter the primary fluid passage of the spray tip body (fluid entering via 15/16 into the body), the pre-orifice being configured to produce a first drop in fluid pressure as fluid enters the primary fluid passage through the 
first and second discharge orifices in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex of the dome-shaped end wall (see figure 3 both of 25’), each of the first and second discharge orifices having an elongated slot-like configuration (figure 4 and 5) that maintains a substantially constant width (see figure 4) as the respective discharge orifice extends from a first end to a second end (see figure 4 the noted two ends of both 25’), each of the first and second discharge orifices extending a substantially equal distance to either side of the apex of the dome-shaped end wall (as seen in figures 4 or 6), each of the first and second discharge orifices having a centerline that is at substantially similar angle with respect to a longitudinal axis of the nozzle body (as seen in the cut view of figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6, 8, 10-12, 15-16,  18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy (U.S. 20040144869) in view of Haruch  (U.S. 5673859)

Leydig 28984314a flow control element arranged at the inlet end of the primary fluid passage (the hole of 68, or even the hole of 55), the flow control element including a pre-orifice through which fluid can enter the primary fluid passage of the spray tip body (as both 68 and 55 are orifice inlets that regulate flow into the body), the pre-orifice being configured to produce a first drop in fluid pressure as fluid enters the primary fluid passage through the pre-orifice and wherein the fluid passes through said primary fluid passage (noting fluid flows within the overall passage of 66 as it flows into/through the system) without the introduction of air into said primary fluid passage downstream of said pre-orifice (the primary fluid passage being within that of 66, air is introduced at the bottom of 66 at 78, 78 being upstream in the body of the noted flow control elements (which can by 55 or 68) a second drop in fluid pressure is produced as fluid contacts the dome-shaped end wall and is atomized (being the function of the noted orifice and that of the dome wall, as they effect fluid flow); and a pulse width modulation assembly including an electrically actuated on/off solenoid valve (valve 18 controlled by solenoid coil 15 for moving the valve u/down) that can oscillate rapidly between an open position in which fluid is allowed to pass to the pre-orifice of the spray tip and a closed position in which the flow of fluid to the spray tip is blocked (paragraph 0025). However, Hennessy fails to disclose and first and second discharge orifices in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a 
Haruch discloses and first and second discharge orifices in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex of the dome-shaped end wall (see figure 3 both of 25’), each of the first and second discharge orifices having an elongated slot-like configuration (figure 4 and 5) that maintains a substantially constant width (see figure 4) as the respective discharge orifice extends from a first end to a second end (see figure 4 the noted two ends of both 25’), each of the first and second discharge orifices extending a substantially equal distance to either side of the apex of the dome-shaped end wall (as seen in figures 4 or 6), each of the first and second discharge orifices having a centerline that is at substantially similar angle with respect to a longitudinal axis of the nozzle body (as seen in the cut view of figure 3). Stating in column 2 lines 47-50, By virtue of the discharge end of the nozzle having a plurality of outlet orifices, the mixture discharged from the nozzle is atomized more finely than is the case of a nozzle having a single discharge orifice of comparable area centered on the axis of the nozzle. As a result of the finer atomization effected by the multiple orifices, the efficiency of the apparatus 10 is increased in that a given volume of liquid may be broken into particles having a relatively high surface area even though steam is supplied to the apparatus at a comparatively low volumetric flow rate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual slits in a dome shaped spray head as disclosed by Haruch to replace the single one of Hennessy to improve atomization/spray of the system. 

With respect to claims 5 and 15, Hennessy as modified further discloses a secondary chamber defining a secondary fluid passage is arranged in the primary fluid passage, the secondary chamber being arranged such that fluid entering the spray tip body via the pre-orifice is communicated into the secondary fluid passage (being the chamber within 66/65).  
With respect to claims 6 and 16, Hennessy as modified discloses the secondary chamber extends less than the entire length of the first portion of the spray tip body (as seen in figure 4, wherein 72/66 is the body, 65 within it extends part way of the body) and is open at a downstream end thereof such that fluid exiting the secondary fluid passage is directed into the primary fluid passage (fluid from 65 extends into the primary flow path adjacent that of the dome).  
With respect to claim 8 and 18, Hennessy as modified discloses the cross section of the second fluid passage and that of the pre-orifice but fails to disclose, a ratio of a cross-sectional area of the secondary fluid passage to a cross-sectional area of the pre-orifice is 4:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed limitation to utilize such a ratio as 4:1 in the ratio of the second area cross section to that of the pre-orifice in Hennessy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art. MPEP 2144.05 (II-A). Noting that application, paragraph 0045 of the publication, has failed to 
With respect to claims 10 and 20, Hennessy as modified disclose the flow control element comprises a member that is received in a corresponding opening in an inlet end of the spray tip body (as shown in figure 5, where the flow control element is inserted within the inlet of the body (as there can be understood an enlarged inlet end where the various members are inserted).


Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy and Haruch  as applied to claims 2 and 12 above, and further in view of Kramer (U.S. 2004/0155125).
With respect to claims 3 and 13, Hennessy as modified discloses the flow control guide, but fails to disclose the flow control guide is one of a pair of flow control guides each having a C-shaped configuration that is substantially centered on the pre-orifice with the pair of flow control guides at least partially encircling the pre-orifice.  
Kramer discloses, figures 1-3, the flow control guide at 14, being two C shaped members which are centered about an orifice there within and encircle it. Paragraph 0025 discloses the noted two grooves act as a seal about the inlet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the two C shaped elements of Kramer into that of Hennessy at one of the disclosed flow control guides, allowing the guides to have an effective seal while allowing for the desired fluid flow, the noted shape then being modified to allow for predicable results of the system being sealed and fluid flowing into the nozzle and exiting the domed outlet. 
.  

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy and Haruch as applied to claims 1 and 11 above, and further in view of Slutskii (U.S. 2018/0104705).
With respect to claim 9 and 19, Hennessy as modified discloses the dome-shaped wall and the discharge orifices, but fails to disclose a pair of fluid deflectors are provided on an outer surface of the dome-shaped end wall with one fluid deflector being arranged adjacent a each of the discharge orifices, each fluid deflector presenting a deflector surface that is positioned at, and coplanar with, an outward edge of the respective discharge orifice. 
Slutskii, figure 5 #108, discloses a pair of fluid deflectors 108 downstream of a domed shape wall with discharge orifice at 90, being adjacent the orifices on each side thereof and being coplanar with an outward edge of the respective discharge orifice (see figure 5), noting in paragraph 0048, the walls 108 are spray limiting walls controlling the effective width of the fan shaped spray pattern (as well as limiting the spray itself). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pair of fluid deflectors of Slutskii into the device of Hennessey as modified to limit the spray and further  control the spray pattern as desired. 
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Response to Arguments/Amendments
	The Amendment filed (02/28/2022) has been entered. Currently claims 1-20 are pending and claims 1, 3, 8, 11, 13, and 18 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (12/24/2021). Applicants arguments are that the prior art fails to disclose “fluid passes through said primary fluid passage without the introduction of air into said primary fluid passage downstream of said pre-orifice.” The examiner notes 2 parts of this limitation, 1, air does not per say have to be induced into fluid but rather the fluid passage, which as noted in the reference of Hennessy, is the entirety of 66 (which fluid flows through) and the air is introduced upstream of what is the noted pre-orifice, the examiner then notes the reference of Haruch, the pre-orifice can be taken for one as 16, which is clear the air/fluid is mixed before the pre-orifice, and thus, is not induced after, and taking 15 as the pre-orifice, along the direction of the device, the air/gas orifice is upstream then of fluid orifice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752